Case 1:20-mc-00489-LAK Document 3 Filed 01/22/21 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

se ee ee oe ee ee et ee eee ee ee ee eee ee wee Pe eK = xX
UNITED STATES OF AMERICA,

Plaintiff,

-against- 20-mc-489 (LAK)
(originally In Equity No. 40-276)

NATIONAL GUM & MICA CO.,

Defendants.
ke eee a a ae a ee ee Re oe ee eee eo xX

ORDER

Lewis A. KAPLAN, District Judge.

WHEREAS on November 24, 2020, the United States of America filed a Motion to
Terminate a Legacy Antitrust Judgment, United States v. Nat'l Gum & Mica Co. et al., No. 40-276
(S.D.N.Y. May 27, 1927), Dkt. 1-2 (“Judgment”);

WHEREAS Federal Rule of Civil Procedure 60(b)(5) provides that “the court may
relieve a party... from a final judgement [when] applying it is prospectively no longer equitable,”
Fed. R. Civ. P. 60(6)(5);

o
WHEREAS Defendant National Gum & Mica Co. appears #§ no fonge/ ex as a
stand alone company and its corporate successor, Ingredion Incorporated, has no objection to the
Government’s motion to terminate the Judgment. Dkt. 1-1 at n. 1;

WHEREAS the individual Defendants are unlikely alive, given that the Judgment in
their lawsuit was entered in 1927;

WHEREAS on June 6, 2019, the United States posted the Judgment on its public
website, noting its intention to terminate the Judgment and inviting public comment, id. at 10;

WHEREAS no members of the public commented on the Government’s intention
to terminate this Judgment, id.;

WHEREAS the Court finds that the Government has provided adequate notice to the
public regarding its intent to seek termination of the judgment;

WHEREAS the Judgment’s holding prohibits the Defendants from acquiring or
acting as the owner of General Adhesive, which appears to no longer exist, id. at 9.

WHEREAS based on the foregoing, the Court finds that terminating this antitrust

 
Case 1:20-mc-00489-LAK Document 3 Filed 01/22/21 Page 2 of 2

2

Judgment is consistent with the public interest, see United States v. Western Elec. Co., 993 F.2d
1572, 1577 (D.C. Cir. 1993) (holding that a court “may reject an uncontested termination only if it
has exceptional confidence that adverse antitrust consequences will result”);

IT IS HEREBY ORDERED that the Judgment, United States v. Nat’l Gum & Mica
Co. et al., No. 40-276 (S.D.N.Y. May 27, 1927), Dkt. 1-2, is TERMINATED.

The Clerk of Court is respectfully directed to close the motion [Dkt. 1] and close this
case.

SO ORDERED.

Dated: dy) 22) ht 2.

Lewis A. Kapl9
United States District Judge

 
